         Case 2:20-cr-00270-GJP Document 30 Filed 01/06/21 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA
                                                              CRIMINAL ACTION
         v.
                                                              NO. 20-00270
    PETER FRATUS


PAPPERT, J.                                                            January 6, 2021

                                      MEMORANDUM

        Peter Fratus was charged by indictment with interstate communication of

threats in violation of 18 U.S.C. § 875(c) on August 27, 2020. On June 8, during an

interview at his home he told law enforcement officers he sent threatening emails to

Philadelphia Police Commissioner Danielle Outlaw. He moves to suppress those

statements, contending the interview was a custodial interrogation, he was denied his

right to counsel and his statement was coerced. The Court held a hearing on December

16 and denies the Motion for the reasons that follow.

                                                I
                                               A
                                                i
        On June 6, Commissioner Outlaw received two threatening emails containing

racist and antisemitic language from 617slave2btrained@gmail.com, an email address

purportedly belonging to a Kevin Johnson. (Mot. to Suppress 5, ECF No. 18); (Gov’t

Resp. 1–2, ECF No. 19.) 1 The FBI in Philadelphia discovered both emails were sent

from the same Comcast IP address and an iPhone with IOS 13.5.1. (Gov’t Resp. 2.)

After obtaining subscriber information from Comcast and Apple, the FBI asked their


1       Record citations reflect ECF document page numbers.


                                               1
        Case 2:20-cr-00270-GJP Document 30 Filed 01/06/21 Page 2 of 14




colleagues in Boston to interview Fratus, who lived in West Dennis, Massachusetts,

about the emails. (Id.). The Boston FBI assigned this task to Geoffrey J. Kelly, a

special agent with twenty five years of experience. (Hr’g Tr. 7:7–8, 8:17–9:1.) Special

Agent Kelly testified at the hearing and the Court found him credible. Fratus also

testified. While he corroborated certain aspects of Kelly’s testimony, Fratus was not

credible when it came to recounting those parts of the interview that he thought

essential to his defense.

                                            ii

       On June 8, Kelly, Sergeant Thomas Mahon and Trooper John MacDonald from

the Massachusetts State Police and Detective Matthew Turner from the Dennis Police

went to Fratus’s home to interview him. (Mot. to Suppress Ex. A 1, ECF No. 18-1.)

Before the interview, Kelly knew little about the FBI’s investigation of Fratus other

than the contents of the FBI’s lead and that a couple of threatening emails originated

from Fratus’s address. (Hr’g Tr. 10:14–19.) Kelly and Turner were focused on the

emails sent to Commissioner Outlaw. (Id. at 9:10–15.) Mahon and McDonald were

there to ask Fratus about separate threats sent to Massachusetts Attorney General

Maura Healey. (Id. at 9:24–10:5.)

       The officers arrived in two cars at approximately 9:30 pm. (Id. at 13:18–22,

24:13–17.) They parked in front of the home and walked to Fratus’s unit entrance in

the backyard using flashlights to light their path. (Id. at 14:14–23, 34:2–5.) Special

Agent Kelly knocked on the door and asked to speak with Fratus. (Id. at 15:1–5.)

Fratus came outside and joined the officers in his backyard. (Id. at 58:1–5.)

       None of the officers had a warrant for Fratus’s arrest and Kelly had no intention




                                            2
        Case 2:20-cr-00270-GJP Document 30 Filed 01/06/21 Page 3 of 14




of arresting Fratus. (Gov’t Resp. 2); (Hr’g Tr. 11:24 – 12:3.) All were dressed in

plainclothes with no indicia of their law enforcement status. (Id. at 12:8–23.) Each

carried firearms which were concealed by their clothing (Gov’t Resp. 2), though Fratus

testified he saw the guns. (Hr’g Tr. 52:7–15.)

       Fratus assumed the officers were law enforcement when they came to his door

(Id. at 52:16–25) and the officers disclosed their identities before questioning began.

(Id. at 15:22–16:2.) Kelly told Fratus the FBI in Philadelphia was investigating

threatening emails sent to Commissioner Outlaw and the Massachusetts State Police

was investigating threats sent to Attorney General Healey. (Id. at 16:3–21.) Fratus

told the officers “that with all of the civil unrest occurring in the country today, he could

not believe the number of law enforcement officers that were present and he felt

threatened.” (Mot. to Suppress Ex. A 1); (Hr’g Tr. 16:22–17:3.)

       Before asking any questions, Kelly also told Fratus the interview was voluntary,

he had the right to refuse to speak and he was free to end the interview at any time.

(Hr’g Tr. 17:4–8); (Mot. to Suppress Ex. A 1); (Gov’t Resp. 3.) Fratus asked if he

“needed an attorney.” (Hr’g Tr. 53:13–15.) Kelly responded “he certainly could consult

with his attorney, that was his right” but said that Fratus was not under arrest and

would not be arrested that evening. (Id. at 17:9–15). Fratus likewise testified the

officers told him he was not under arrest when he “first stepped outside.” (Id. at 60:4–

7.) Fratus then agreed to be interviewed without an attorney present. (Id. at 17:16–17,

40:19–41:7.)

                                             iii

       Kelly testified this was the first in-person interview he conducted since the




                                             3
        Case 2:20-cr-00270-GJP Document 30 Filed 01/06/21 Page 4 of 14




beginning of the COVID-19 pandemic and he (and the other officers) maintained a

social distance of approximately eight to ten feet from Fratus. (Id. at 19:15–23, 45:21–

46:1, 49:3–8.) Fratus, who had been allowed to retrieve his iPhone and a pack of

cigarettes from inside the house, sat on a hot tub in his backyard smoking cigarettes

and Houst stood in the doorway during the interview. (Id. at 54:24–55:6, 58:6–8.) Kelly

testified Houst was present for the entire interview, but Fratus claimed Houst was

pulled to the side for a bit. See (id. at 15:13–19, 49:16–19, 58:18–22, 60:11–18).

       Kelly testified he used passive words throughout the interview to sound less

threatening. (Id. at 26:19–27:1.) Fratus initially could not remember if he sent emails

to Commissioner Outlaw and denied owning the email account 617slave2betrained

@gmail.com. (Id. at 18:4–9.) But he also said if he sent emails to Commissioner

Outlaw, he was merely exercising his First Amendment rights and he did not intend to

hurt anyone. (Id. at 18:17–24.) And he pulled up his email sent folder on his iPhone to

show Kelly he had not contacted Commissioner Outlaw, but stated he was only showing

his email account pfratus617@gmail.com. (Id. at 19:1–11.)

       Based on his decades of experience, Kelly believed Fratus was being evasive and

untruthful and told Fratus that if he was going to lie he should just refuse to be

interviewed. (Id. at 18:13–24, 19:13–20:4.) Given the pandemic, Kelly was worried

about contracting the virus and “did not want to be standing [t]here,

playing . . . game[s].” (Id. at 19:13–20:4.) He also told Fratus that if he was just

“blowing off steam” and did not intend to hurt anyone, he should let the officers know.

(Id. at 21:22–22:2.) Houst also encouraged Fratus to be truthful. (Id. at 27:25–11,

49:20–24.)




                                             4
        Case 2:20-cr-00270-GJP Document 30 Filed 01/06/21 Page 5 of 14




       Fratus then said “he was in fact just blowing off steam.” (Id. at 22:3–4.) Kelly

asked Fratus to state in his own words what he had done, and Fratus admitted he sent

the emails to Commissioner Outlaw using his account 617slave2betrained@gmail.com

under the alias Kevin Johnson. (Id. at 22:5–21.) Fratus told the officers he “crossed the

line,” was sorry for what he did, had no intention of hurting anyone and would never

send threatening emails of that nature again. (Id. at 22:6–10, 23:21–24:7.) After

Fratus admitted to emailing Commissioner Outlaw, Kelly’s “work was done” and he

turned the interview over to Sergeant Mahon and Trooper McDonald. (Id. at 23:2–10.)

When their questioning ended, Kelly told Fratus he would send his report to the

Philadelphia FBI and they would decide whether to prosecute him. (Id. at 24:4–7.)

       Kelly stated based on the time the officers arrived at Fratus’s home and the time

they left, the interview lasted thirty to thirty-five minutes. See (id. at 24:10–25). For

his part, Fratus did not know the interview’s specific duration other than it lasted the

amount of time it took him to smoke four or five cigarettes. (Id. at 60:11–18.) Fratus

was never restrained or threatened, and no officer placed a hand on Fratus or displayed

a weapon to him. (Hr’g Tr. 25:21–26:11, 59:11–60:3.) No one told Fratus he was not

free to leave. See (id. at 26:12–18); (Gov’t Resp. 5). But Fratus testified given the

number of officers and “the show of force there, I figured that I would be arrested if I

didn’t cooperate with them.” (Hr’g Tr. 57:6–14.) He also said “I have had incidents

with the police before where they have not been truthful with me, and I thought that I

was going to be arrested one way or another.” (Id.)

                                            iv

       Fratus’s testimony corroborated Special Agent Kelly’s description of the officers’




                                             5
        Case 2:20-cr-00270-GJP Document 30 Filed 01/06/21 Page 6 of 14




introductions, the advice Fratus received before questioning and the interview setting,

but Fratus claimed he did not admit sending the emails to Commissioner Outlaw. He

said even though Kelly told him he was there to ask “about emails being sent to

Philadelphia,” Kelly did not ask him specifics about those emails. (Id. at 53:16–17,

55:22–25.) The majority of the interview focused on Attorney General Healey and when

Fratus he told Kelly he “crossed the line,” he was referring to a voicemail he left

Healey. (Id. at 54:6–15.) He further claimed he was “not aware of the[] emails” to

Commissioner Outlaw or their contents until he was arrested on June 16. (Id. at

55:25–56:10.) Fratus went further, stating that while being transported to custody, an

officer told him “the reason you didn’t need a lawyer is because we didn’t ask you

specifically about the case.” (Id.)

       These parts of Fratus’s testimony are in no way believable. To credit them

would mean (aside from concluding that Special Agent Kelly perjured himself at the

hearing) that Kelly received a very specific and limited assignment to ask Fratus about

emails to the Philadelphia Police Commissioner, coordinated with local law

enforcement to go to Fratus’s home during a pandemic, but then never asked the

questions he went there to ask. Moreover, Fratus conceded that during the interview

he told Special Agent Kelly he used the email account 617slavetobetrained@gmail.com.

(Id. at 61:13–18.) This concession is inconsistent with Fratus’s claims.

                                            B

       Fratus contends his statements admitting he sent threatening emails to

Commissioner Outlaw were obtained in violation of his Fifth Amendment rights. See

(Mot. to Suppress 7–13). He asserts the interview at his home was a custodial




                                             6
        Case 2:20-cr-00270-GJP Document 30 Filed 01/06/21 Page 7 of 14




interrogation because a reasonable person in his situation would not have felt free to

end it. See (id. at 9). According to Fratus, the officers all “held a rank above that of an

ordinary patrolman” and he was intimidated both by their number and positions. See

(id.). He says none of them advised him of his Miranda rights and they all ignored his

requests for counsel. See (id. at 8–10).

       Fratus further alleges his incriminating statements were involuntary because

they were elicited through psychological coercion and that he only admitted he sent the

emails after Kelly admonished him to answer questions truthfully or end the interview

and advised him he did not need counsel. See (id. at 11).

       The Government acknowledges the interview was an interrogation and Fratus

was not given his Miranda warnings, but contends Fratus was never in custody. See

(Gov’t Resp. 5–6); (Hr’g Tr. 68:19–69:4, 73:21–74:1). Further, Fratus never properly

invoked his Fifth Amendment right to counsel because his inquiry about consulting a

lawyer was not a clear and unambiguous request. See (Gov’t Resp. 7–8). The

Government also contends “there is no evidence whatsoever” that officers used

psychological coercion to elicit involuntary statements from Fratus. (Id. at 6.)

                                             II
                                             A
       The Fifth Amendment’s prohibition against compelled self-incrimination

requires that a custodial interrogation be preceded by Miranda warnings. See Edwards

v. Arizona, 451 U.S. 477, 481–82 (1981). If Miranda warnings are not issued a

“presumption of compulsion” applies, Oregon v. Elstad, 470 U.S. 298, 307 (1985), and

“evidence resulting from the questioning must be suppressed.” United States v. Jacobs,

431 F.3d 99, 104 (3d Cir. 2005) (citing Miranda v. Arizona, 384 U.S. 436, 444–45



                                             7
        Case 2:20-cr-00270-GJP Document 30 Filed 01/06/21 Page 8 of 14




(1966)). A custodial interrogation is defined as “questioning initiated by law

enforcement officers after a person has been taken into custody or otherwise deprived of

his freedom of action in any significant way.” Miranda, 384 U.S. at 444. Law

enforcement is not required to give Miranda warnings outside of a custodial

interrogation. See United States v. Willaman, 437 F.3d 354, 359 (3d Cir. 2006).

       Custody requires “circumstances that are thought generally to present a serious

danger of coercion.” Howes v. Fields, 565 U.S. 499, 508–09 (2012). To determine

whether a person is in custody, “the initial step is to ascertain whether, in light of the

objective circumstances of the interrogation . . . a reasonable person [would] have felt

he or she was not at liberty to terminate the interrogation and leave.” Id. at 509

(internal citations and quotations omitted); see also J.D.B. v. North Carolina, 564 U.S.

261, 262 (2011) (“[T]he test involves no consideration of the particular suspect’s ‘actual

mindset’”) (citation omitted). Courts must consider the totality of circumstances

surrounding an interrogation to determine how an individual would have assessed his

freedom of movement. See id. (quoting Stansbury v. California, 511 U.S. 318, 322, 325

(1994) (per curiam)).

       Relevant circumstances include the location and duration of questioning,

statements made during questioning, the presence or absence of physical restraints and

the release of the interviewee at the end of questioning. See Howes, 565 U.S. at 509.

The Third Circuit also considers whether the interviewee voluntarily participated;

whether other coercive tactics, like hostile tones of voice or display of weapons, were

used; whether the questioner believed the interviewee to be guilty and, if so, whether

this was revealed to the interviewee; whether the interviewee was told he was not




                                             8
        Case 2:20-cr-00270-GJP Document 30 Filed 01/06/21 Page 9 of 14




under arrest; and whether the interviewee agreed to meet knowing that he would be

questioned about a criminal offense. See United States v. Ludwikowski, 944 F.3d 123,

132 (3d Cir. 2019).

       Even if passed, “the freedom-of-movement test identifies only a necessary and

not a sufficient condition for Miranda custody.” Maryland v. Shatzer, 559 U.S. 98, 112

(2010). Courts must also determine “whether the relevant environment presents the

same inherently coercive pressures as the type of station house questioning at issue in

Miranda.” Howes, 565 U.S. at 509; Ludwikowski, 944 F.3d at 131 (same).

                                             B

       An individual has a Fifth Amendment right to counsel during a custodial

interrogation. See Edwards, 451 U.S. at 482. “If the individual states that he wants an

attorney, the interrogation must cease until an attorney is present.” Miranda, 384 U.S.

at 474. There is no Fifth Amendment right to counsel absent a custodial interrogation.

See McNeil v. Wisconsin, 501 U.S. 171, 178 (1991).

       An invocation of the right to counsel must be unambiguous. See Davis v. United

States, 512 U.S. 452, 459 (1994); see also id. at 462 (“[m]aybe I should talk to a lawyer”

not an invocation of right to counsel); Burket v. Angelone, 208 F.3d 172, 197–98 (4th

Cir. 2000) ( “I think I need a lawyer” not an invocation of right to counsel). “[I]f a

suspect makes a reference to an attorney that is ambiguous or equivocal in that a

reasonable officer in light of the circumstances would have understood only that the

suspect might be invoking the right to counsel, our precedents do not require the

cessation of questioning.” Davis, 512 U.S. at 459 (emphasis in original).




                                             9
        Case 2:20-cr-00270-GJP Document 30 Filed 01/06/21 Page 10 of 14




                                             C

       Involuntary statements made to law enforcement are inadmissible. See Jacobs,

431 F.3d at 108. Custody is not dispositive of whether statements were voluntary. See

Ludwikowski, 944 F.3d at 135. A noncustodial confession can be involuntary in “special

circumstances.” See id. (citing Beckwith v. United States, 425 U.S. 341, 347–48 (1976)).

The Government bears the burden of proving statements were “the product of an

essentially free and unconstrained choice” by a preponderance of the evidence. See

Ludwikowski, 944 F.3d at 135 (citation omitted).

       Coercive police activity is “[a] necessary predicate to a finding of

involuntariness.” Jacobs, 431 F.3d at 108. Involuntariness also requires a “causal

connection between the police conduct and the confession.” Id.; see also Halsey v.

Pfeiffer, 750 F.3d 273, 303 (3d Cir. 2014) (“[T]he circumstance that a suspect would not

have confessed if he had not been interrogated does not mean that his confession was

involuntary.”). Law enforcement is permitted to use some psychological tactics to elicit

a confession. See Miller v. Fenton, 796 F.2d 598, 605 (3d Cir. 1986). Thus, “a confession

is not rendered involuntary simply because the police procured it by using psychological

tactics.” Halsey v. Pfeiffer, 750 F.3d 273, 304 (3d Cir. 2014).

       To assess coercion, courts must consider “the specific tactics utilized by the police

in eliciting the admissions, the details of the interrogation, and the characteristics of

the accused” to determine whether “the defendant’s will was overborne when he

confessed.” Halsey, 750 F.3d at 303–04 (internal quotations and citation omitted). The

Third Circuit has considered police tactics such as “the lack of any advice to the accused

of his constitutional rights; the length of detention; the repeated and prolonged nature




                                             10
         Case 2:20-cr-00270-GJP Document 30 Filed 01/06/21 Page 11 of 14




of questioning; and the use of physical punishment such as the deprivation of food or

sleep.” Id. (citations omitted). It has also considered defendants’ youth, lack of

education or low intelligence and background and experience, including experience with

the criminal justice system. See Ludwikowski, 944 F.3d at 135 (citations omitted).

                                                  III

                                                   A

        Fratus’s interview was noncustodial; the questioning’s objective circumstances

presented no danger of coercion. He was told he was not under arrest when he “first

stepped outside.” See Oregon v. Mathiason, 429 U.S. 492, 495 (1977) (defendant being

“immediately informed that he was not under arrest” factor indicating noncustodial

questioning). Special Agent Kelly also told Fratus he could decline to be interviewed

and he was free to end the questioning at any time. He even invited Fratus to end the

interview when he suspected Fratus was being untruthful. 2

        The interview took place in Fratus’s backyard, with his partner present, while

Fratus sat on a hot tub and smoked cigarettes for no more than thirty-five minutes.

Fratus was allowed back into his home during the interview to retrieve his phone and

cigarettes. The officers maintained a social distance from Fratus due to the pandemic.

The officers never threatened Fratus, put a hand on him, restrained him in any way or

displayed their weapons, and Fratus was free to walk back into his home as soon as the

interview ended. See United States v. Morgan, 562 F. App’x 123, 130 (3d Cir. 2014)



2        While under certain circumstances Kelly’s statement to Fratus could be perceived as
coercive, based on the totality of circumstances here and the credibility of Kelly’s testimony, the
statement is further evidence Fratus was free to end the conversation. Cf. Stansbury v. California,
511 U.S. 318, 325 (1994) (per curiam) (an officer’s knowledge or beliefs regarding an individual’s
guilt is “relevant only to the extent they would affect how a reasonable person in the position of the
individual being questioned would gauge the breadth of his or her ‘freedom of action’”).


                                                  11
        Case 2:20-cr-00270-GJP Document 30 Filed 01/06/21 Page 12 of 14




(two-hour interview noncustodial in room with two unblocked exits where officers were

not hostile and did not display weapons or restrict interviewee’s movement). Even

crediting Fratus’s claim that he felt threatened and unable to leave due to the ranks

and number of officers present, a reasonable person would not have felt unable to leave

under all of these circumstances.

       Moreover, the setting of the interview was a far cry from an environment that

“presents the same inherently coercive pressures as the type of station house

questioning at issue in Miranda.” Howes, 565 U.S. at 509; see also United States v.

Willaman, 437 F.3d 354, 360 (3d Cir. 2006) (citing approvingly United States v.

Czichray, 378 F.3d 822, 826 (8th Cir. 2004) (“When a person is questioned on his own

turf, . . . the surroundings are not indicative of the type of inherently coercive setting

that normally accompanies a custodial interrogation.”) (emphasis in original)).

                                             B

       Because Fratus was not subject to a custodial interrogation, he did not have a

Fifth Amendment right to counsel during the interview. Even if he had the right, he

did not properly invoke it.

       Special Agent Kelly testified Fratus asked him once before the interview “if he

should consult with an attorney.” (Hr’g Tr. 17:9–25.) Fratus testified he spoke to Kelly

about an attorney three times, but described only two of those discussions. (Id. at

56:13–24.) He asked Kelly before the interview if he “needed an attorney.” (Id. at

53:13–15.) He also said “this sounds like it’s getting pretty specific, are you sure I don’t

need a lawyer?” when Kelly questioned him about the email address

617slavetobetrained@gmail.com. (Id. at 55:2–12.)




                                             12
        Case 2:20-cr-00270-GJP Document 30 Filed 01/06/21 Page 13 of 14




       Even crediting Fratus’s account of his requests, one of which is similar to Kelly’s,

Fratus never said he wanted a lawyer. See, e.g., (Id. at 53:13–15, 55:2–12, 91:3–8.)

None of his inquiries regarding the need for an attorney were an unambiguous request

for counsel. See, e.g., United States v. Mohr, 772 F.3d 1143, 1145–46 (8th Cir. 2014)

(“Should I get a lawyer at this time? . . . I think I should get one” not an unequivocal

invocation of right to counsel); United States v. Wysinger, 683 F.3d 784, 795 (7th Cir.

2012) (“I mean, do you think I should have a lawyer? At this point?” not an unequivocal

request for counsel); Diaz v. Senkowski, 76 F.3d 61, 63–64 (2d Cir. 1996) (“Do you think

I need a lawyer?” not an invocation of right to counsel); United States v. Posada-Rios,

158 F.3d 832, 867 (8th Cir. 1998) (Defendant’s comment she “might have to get a

lawyer then, huh?” insufficient to invoke right to counsel).

                                             C

       This case is not “the outlier [the Supreme Court] contemplated in Beckwith”

when it recognized a confession could be involuntary in “special circumstances” absent

a custodial interrogation. See Ludwikowski, 944 F.3d at 135. The Government has met

its burden of proving Fratus’s statement were voluntary.

       The interview took place in an unenclosed space, it was not prolonged or

intensive, the officers did not use any physical threats and Fratus had his cell phone,

cigarettes, and partner nearby during questioning. See id. at 135–36 (questioning did

not “bear the hallmarks of coercion” where officers’ conduct was not physically

threatening, door to room was not locked and interviewee had cell phone). Fratus

confessed to sending the emails after he was told he would not be arrested and could

refuse to be interviewed. He was not under the influence of drugs or alcohol and he




                                            13
        Case 2:20-cr-00270-GJP Document 30 Filed 01/06/21 Page 14 of 14




never stated or in any way indicated that he was unable to understand the nature and

consequences of the interview. 3 There is no evidence the officers obtained his

confession using psychological coercion sufficient to overbear Fratus’s will.

        Fratus’s past encounters with law enforcement do not support his claim that his

experience with police being untruthful led him to believe he would be arrested on June

8 if he did not cooperate. Those assertions are not credible given Fratus’s

acknowledgement that he has been “extremely drunk every time [he] was arrested.”

(Hr’g Tr. 63:10–14.) Moreover, while he has had negative encounters with police, police

have also looked after Fratus on several occasions after suicide attempts. See (id. at

65:20–22, 32:20–33:4, 65:23–66:2); (Mot. to Suppress Ex. B). His experiences do not

amount to special circumstances suggesting his statements were not the product of free

will.

        An appropriate Order follows.



                                                      BY THE COURT:



                                                      /s/ Gerald J. Pappert
                                                      GERALD J. PAPPERT, J.




3       Fratus makes much of the fact that the local police, and perhaps Kelly, were aware he
previously attempted suicide and exhibited signs of mental health issues. See (Hr’g Tr. 32:11–19,
65:20–66:8, 84:20–85:9, 89:3–17). This issue, and the extent to which Kelly knew about it, is
irrelevant to assessing whether Fratus’s statements were voluntary given the undisputed evidence
that Fratus was lucid and coherent during the interview. See (id. at 25:1 – 8, 25:16–20, 45:16–20,
89:3–90:11). Fratus himself never said he was impaired or unwell during the interview. See
generally (id.).


                                                14
